OFFICE OF THE ATTORNEY GENERAi               Or TEXAS
                                       AUSTIN




       Honorable Ameld      Iblth
       aount~  Attonlej
       Hoat@m*ry   uount~
       Gemroe, .Thar




:.
,
!




                                              highway.   Rawover,
                                          st%on I ban find no oa8oa


                                    oe 10 to Artiole Wlb, V~rnon’8 Annotateb
1; '   Peaal$bQI$$$d*                  at3 followrl


            ation   v 8,on
                         1.          AIZ vehlolss   wed   for
                    0 pup118 to an&/or from any rohool or ool-
            loge, ahall have a s:gn on the front ana rem and
                                                                the transport-


            on eaoh rl6e of said vehiole,   ahming the YOM@
            'Sohool Bus' and aaM wordr &all     be plalnlr  read-
            able In letters   not leas than six (6) inohes In
            height.   It shall be the duty of the operator   of
            rueh *&hod     Bue' vehiale to eee thst ruoh rlgaa
            are dt6Plawl    a6 above PM?&Ued, and it ahall be
Aonomble Arnold Smith, -osgeQ


      unlawfulto operate any luoh lSohool Bue' rehlole
      un~eeoluoh li no are 80 Uleplayeii thereon.
      Uben MJ euab 8 Sohool &to’ tehiolo    ltepo, ev-
      cry operate? of a motor rehtole    or motor oyolo
      lp p tea e h   IWO Srw anr diswotien
                   lng
                 the                                             lhlt
      brrlag rush motor vehiole or motor 6~010 to a
      full ltop beforr praooodln     ln any direotloqi
      and ia event luah ‘8ehool !!u et rehlele    ie re-
      oOitln(i md/or Ulesharglng    paeeengere,the
      raid aperater a? euoh motor rehiale      or oator-
      e~ole rho11 not etart up OP attempt to 9aee
      fn an d:reotlan unttl the eald ‘Soho          Burl
      vehlo Tl bar flnlehed   reoalring and/or &ze-
      ohar#ng    &to pmerengere.
            WOotion   8.  Any party who rioldee   anr
      02 the 9m~leloar    of Beotlon 1 of thir &t ah&U,
      upon oonvlotlon thereoi, be (uiltr    of a a&r-
      tlemeaac)r, and upon oonrlotloa thereof, ehall
      be lined not leee than Ten ( 10.00) Dollare
      nor aore thw tire Runtlred ( %800.00) Dollerr,
      0P 40!bf1BOd in the 4OUnty Ja%l not to OXOre&
      nlaet7 (DO) days, or both ruab fine ml ia-
      prleonmeat~provided, hoverer, that      if death
      reeulte to a~ pereon, oaueed either actually
      OP re80telr   by a aonowpllanoe    and/or tlola-
      tiw   o? any of the provision8   OS thle Aot,
      thoa and in that    event, the party OP partlee
      80 offoutllnq  ohall be puni8hea a8 ie now pro-
      vided      by law.’
                Note     thnt   the   rtstuts     nowhere uee8 the terse “high-
tray*or lpublio highway.* The graramen                    of the oomplrint
lo the failure   ot 8n operator                 to rtop before prooeedllyl whe-
lveP an&  wherever a eohool bue stepe.
               Permit ua to or11 rour attentlon to Artlole              82?a,
&otion       10, of Vernon’8 Annotated Penal Code, reading              ae
f0lleve     I
             VI0 pereon #hell Dark or leave etadling
          any tehlole,whether attended    or unattended,
      upon the pared or improved or naln traveled
      portion a? any hlghway, outelde of any lnoor-
      porateb   tom or alty, when it 18 poeolble         to
      park or Irate    ruoh vehlole   ltanblng oif of the
      pare& or Lmproretl or main traveled portion
                                                                            227



~onorrble       Im0~4     Smith,   pace   S


       of mob hlghwafi      pnnldwl,    In no event @hall
       any pem0s park OF leave l       tmdlng    any rehlole,
  .    uhether attended     or wmttemled,      upon ti;l hi
       var nnleee a alear end unobetmoted          width oP- not
       loom than flfteea     feet upon the main trateled
       portion o? eald hi&my         opposite   euoh etand-
       leg rehlole   eball be leit     tar free paee~e      0r
       other rehIole8    thonoa,     ROP unleee a olew      view
       o? auoh tehlole     ma7 be obtrlaed from a dLetaeoe
       OS 200 feet   in mob dlreatioa        upon mu& hlgh-
       -Y.
                %henever any pea00 orfiaor       or lioenee    ma
       weight               of the Dopartaent @hall find a
                    lnepeeter
       +ehlole    ltm&Iag upon a hi&ray        In rI01atIon     of the
       provieione    of thle eeotlon,     he lo hsrebf author-
       Irrd $4 m0te euoh +ehlale       0): nqulre     the iirlrer
       or poreon %n ohmgo of euoh tehlole           to move euoh
       vehlolr    to 8 poeItlon   permitted   under thle eea-
       ties.    ’

            Uader thie hrtlole,     any operator      of a motor rehlole
Inoludlng   the operator ol a l0hool bum, lo requlrod,          when
parking or @topping, If at all p0081b10, to rtop or park
of? of the potmt, Iupmved 0P main traveled             portion of
the highwar.     In other yorde, an operator        18 alreoted   to park
lleewhere   than on the hlghwar properi he 18 d~rooted, ii
poeeIble,   to park upon the ‘ehoulder         or right-of-way    ad-
jolnllyr the hlghwaf.      When St lo oeelble       to park of? OS
the hi&my      proper,  tlolatIon   of 18rtlole   8276, Sootlon 10,
I0 negllgenoe    ptk m.      Ben E. Keith 00. Y. Ninor (TCA 1937)
103 B.U. (2dl) 241.~
               Am etated by the sourt         In Jaokeon v.   Edmund (TCA
me),        129 8.x   (26) sb9t
             ‘It 10 a a8tter   of oowon knowledge, am
       ~11 am tho lrldenoe in the inetant          o&me, that
       the paved or hard-•urfaoed      portion    of a hlghvay
       lo the ‘main traveled    portion’     of it. It ie
       aleo oommoa knowledge that the &raveled or
       oalioh lhoulder to my pave& or hard-rurraord
       hIghway lo the plaoe rehlolee       usually   park for
       temponr7r  repair8  or to ohmgo      tire@, eta.”
                                                                    228


%onorable   Arnold   Bmith,   page 4


            Yo ua r elo o o sb lng ly
                                   sdrma         in o ur opinion
                                            th a t
when the operatoroi a motor whlole         approaohera rohool
bus In the ‘sot   Of dimharglng    parrenger8  Off the “rhouldor”
oi right-o?-way    OS a publio hIghvaT and he Sails to brt
hi8 rehlrlr    to a rtop b&ore ptooerding,hi8       lotionr viY 1
br in vlalatlon    al hrtlole   N3lb of Vemon’r Annotetcnl Pen-
al Cade.